DETAILED ACTION
This action is in reply to papers filed 1/22/2021. Claims 1, 4, 6-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 40, 43, 46, 49, 51- 52, 55, 57, 59, 62-64 and 71-72 are pending and examined herein.


Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180133296A1, Published 5/17/2018.


Withdrawn Claim Objections
The objections to claims 8, 13, 18, 21, 27, 29, and 55 are withdrawn in view of amendments to each of said claim.  The objections to claims 30 and 32 are moot as the claims are canceled. 


Withdrawn Claim Rejections
The 112 (b) rejection of claims 7 and 27 are withdrawn in view of Applicant’s amendment to the claims which now recites the specifics of the tables in the claims. 
The 102 (a)(1) rejection of claims 1, 4, 6, 8, 12-13, 35, 37, 40, 43, 46, 49, 51-52, 55, 57, 59, 62-64 and 71 -72 as being anticipated by Ramsborg et al. is withdrawn in view of amendments to the claims. Particularly, Ramsborg fails to disclose any of claim 1 (i)-(iv). 
The 102 (a)(1) rejection of claims 1, 18, 21, 27 and 29 as being anticipated by Kandalaft et al. is withdrawn in view of amendments to the claims. Particularly, Ramsborg fails to disclose at least two of claim 1 (i)-(iv). 
The 103 (a) rejection of claim 7 as being obvious over Ramsborg et al. in view of Brogdon et al. is withdrawn in view of amendments made to claim 1. 
The 103 (a) rejection of claims 31 and 38 as being unpatentable over Ramsborg et al. is withdrawn in view of amendments made to claim 1. 


Claim Objections
Claim 57 is objected to because of the following informalities:  Claim 57 (iii) recites,  inter alia, “….ligand that stimulates a costimulatory molecule on the surface of the cells, e.g., as described herein.” The recitation ‘e.g., as described herein’ appears to be a typographical error.  Appropriate correction is required.
           Rejections Necessitated by Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 40, 43, 46, 49, 51- 52, 55, 57, 59, 62-64 and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, inter alia, 
A search of the specification fails to find support for the limitation recited in (d). That is, support is not found for wherein the acquired immune effector cell population includes at least two of a, b, and c. While Applicant did not specifically cite where support for this limitation can be found, Examiner notes that original claims 31-34 (filed 10/17/2017) recite the following: 

31. The method of any of claims 1-30, the acquired immune effector cell population comprises a higher number of less differentiated T cells, e.g., a higher number of one or more of naïve T cells, stem central memory T cells, and/or central memory T cells, e.g., compared to a reference value (e.g., a sample from the subject at a later time point or after exposure to additional rounds of chemotherapy).
32.  The method of claim 231[sic], wherein the acquired immune effector cell population includes at least 20% naïve T cells, at least 2% stem central memory T cells, and/or at least 4% central memory T cells.
33.  The method of claim 31 or 32, wherein the acquired immune effector cell population includes at least 50% central memory T cells.
34.  The method of claim 31 or 32, wherein the acquired immune effector cell population includes less than 55% effector memory and terminal effector T cells combined.

As written, pending claim 1 embraces an embodiment in which the acquired immune effector cell populations comprises (b) at least 50% central memory T cells and (c) less than 55% effector memory and terminal effector T cells combined, with (b) corresponding to original claim 33 and (c) corresponding to original claim 34. The original claims (and the specification) and (b) at least 50% central memory T cells (original claim 33) and (c) less than 55% effector memory and terminal effector T cells combined (original claim 34). Again, the original claims (and the specification) do not provide support for such an embodiment. 
The original claims (and the specification) only provide support for an embodiment in which the acquired immune effector cell populations comprise (a) the acquired immune effector cell population includes at least 20% naïve T cells, at least 2% stem central memory T cells, and/or at least 4% central memory T cells (original claim 32) and (b) at least 50% central memory T cells (original claim 33) OR (a) at least 20% naïve T cells, at least 2% stem central memory T cells, and/or at least 4% central memory T cells (original claim 32) and (c) less than 55% effector memory and terminal effector T cells combined (original claim 34).
To put it another way, the recitation ‘two or more of (a), (b) and (c)’ in claim 1 is problematic because the specification only supports a and b OR a and c. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003) and In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). (Refer to MPEP 2163.02). The proscription against the introduction of new matter in a patent application  serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Applicant, thus, should amend these claims or convincingly demonstrate support. Claims 4, 6-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 40, 43, 46, 49, 51- 52, 55, 57, 59, 62-64 and 71-72 are included in this rejection as they depend on claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1  and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites, inter alia, “…wherein the acquired immune effector cell population includes: (a) one or more of at least 20% naı̈ve T cells, at least 2% stem central memory T cells,
and at least 4% central memory T cells; (b) at least 50% central memory T cells; (c) less than 55% effector memory and terminal effector T cells combined; or (d) two or more of (a), (b), and (c)…” 
At issue here is that the recitation ‘two or more of (a), (b), and (c)’ embraces an embodiment in which the cell population is over 100%.  Specifically, the recitation embraces an embodiment in which the acquired immune effector cell population includes (b) at least 50% central memory T cells and (c) less than 55% effector memory and terminal effector T cells combined. An (i) at least 50% central memory cells and (ii) 51-55% effector memory and terminal effector T cells, is over 100%. A cell population (a finite object) over 100% is indefinite.
Claim 46, which depends from claim 43 and claim 1, recites at (i), “…cell population contains less than 30%, 25%, 20%, 15%, 10%, 5%, 4%, 3%, 2%, 1 % of the leukemia cells.” There is no antecedent basis for the phrase ‘leukemia cells’. Note that neither claim 43 or claim 1 recite ‘leukemia cells.’ A subject having leukemia is not interchangeable with leukemia cells. 
Appropriate correction is required. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 4, 6-8, 12-13, 18, 21, 27, 29,31, 35, 37-38, 40, 43, 46, 49, 51- 52, 55, 57, 59, 62-64 and 71-72  are rejected under 35 U.S.C. 103 as being unpatentable over Reisner et al.  Klebanoff et al. (Proc Natl Acad Sci U SA. 2005 Jul 5; 102 (27):9571-6.), Litterman et al. (J Immunol. 2013 Jun 15; 190(12):6259-68.), Restifo et al. (WO2014039044A1, Published 3/3/2014), Wang et al. (J Immunother. 2012 Nov; 35(9): 689–701., Reference 4 in IDS filed 1/22/2021) and Brogdon et al. (PgPub US20140271635, Published 9/18/2014, previously cited).

Claim Interpretation: (1) With respect to claim 1, Examiner interprets the recitation “immune effector cell suitable for use in a CAR therapy” as any immune effector cell. This is because claim 1 does not require the immune effector cell to be genetically modified with a CAR. Indeed, the breadth of the term ‘suitable’, in this context, embraces an immune effector cell that is used alongside a CAR therapy. (2) With respect to claim 1(i), Examiner has interpreted the recitation “timing of immune effector cell acquisition from a subject…” to mean the stage in differentiation in which the immune effector is in in the subject. (3) With respect to claim 31, in view of para. 394 of the PgPub, which states stages of T cell differentiation include naïve T cells, stem central memory T cells, central memory T cells, effector memory T cells, and terminal effector T cells, from least to most differentiated, Examiner has interpreted a ‘less differentiated T cell’ to be any cell other than a terminal effector T cell. (4) At para. 53 of the PgPub, the specification provides an example of a ‘reference value’ as a sample from a subject after exposure to rounds of chemotherapy. Accordingly, claim 35 is interpreted in view of this teaching by the specification. 


Regarding claim 1, in an immune effector cell population comprising at least 20% naïve cells (as in claim 1(a)) expressing CD45RA (as in claim 51) (Pg. 19, para. 308; Pg. 3, para. 31-33), Reisner et al. teach a method of generating a population of T cells enriched for CD3 and CD8 expression, wherein at least 50% of the CD3+ CD8+ cells are central memory T cells (Tcm) (as in claim 31) having a CD62L+ CD45RO+ expression signature (as in claim 37) (Pg. 3, para. 52-53), wherein the generated cells are endowed with anti-disease activity (e.g. anti-tumor cell activity) (Pg. 11, para. 184), and are capable of homing to the lymph nodes following transplantation to a human subject (which necessarily includes any aged human (as in claim 8)) having a leukemia (Pg. 3, para. 54), such as T-cell acute lymphocytic leukemia (T-ALL) (as in claim 12 and claim 13(i)) (Pg. 14, para. 240). Note that the recitation “or an ALL” in claim 13 (i) is interpreted to mean any one of B-ALL, T-ALL or ALL. Regarding claim 40, claim 43(in-part) and claim 46(ii (in-part)), Reisner teaches the immune effector cell population suitable for use in a CAR therapy is depleted for CD25+ cells (Pg. 3, para. 47-48). Given Reisner’s teaching of the generated cells are endowed with anti-tumor cell activity, it would be prima facie obvious that the generated cells do not comprise tumor cells (as further in claim 43 and claim 46(ii), and as in claim 49(i)).
However, Reisner et al. fails to teach  the immune effector cell suitable for use in CAR therapy is selected based on the timing of immune effector cell acquisition from the subject (as in claim 1 (i)).
Before the effective filing date of the claimed invention, to address the therapeutic potential of different tumor-reactive CD8+ T cell memory subsets, Klebanoff and colleagues used an established model for the in vitro generation of central memory CD8+ T cell (TCM) and effector memory CD8+ T cells (TEM ) by using IL-15 and IL-2, respectively. Adoptively transferred CM  exhibited a potent in vivo recall response when combined with tumor-antigen vaccination and exogenous IL-2, leading to the eradication of large established tumors. By contrast, TEM were far less effective on a per-cell basis. Microarray analysis revealed that the signature of highly in vivo effective antitumor T cells included the overexpression of genes responsible for trafficking to secondary lymphoid tissues (Pg. 9574, paragraph bridging Col. 1 and Col. 2). This gene expression profile correctly predicted the in vitro and in vivo lymphoid-homing attributes of tumor-reactive T cells. Furthermore, Klebanoff observed homing to secondary lymphoid tissue was required for optimal tumor treatment (paragraph bridging Pg. 9574 and 9575). In sum, Klebanoff adds that their findings indicated that highly in vivo effective antitumor T cells were those that initially targeted secondary lymphoid tissue, rather than tumor sites, as had previously been postulated. Thus, and with regards to claim 1(i), Klebanoff teaches tumor-reactive CD8+ T cell populations with the phenotypic and functional attributes of TCM may be superior to TEM/effector T cells for adoptive immunotherapies using concomitant tumor-antigen vaccination (Abstract).
However, neither Reisner et al. nor Klebanoff et al. teach the immune effector cell suitable for use in CAR therapy is selected based on the timing of administration of a chemotherapy to the subject in relation to the timing of the immune effector cell acquisition; (as in claim 1 (ii)) or the type of chemotherapy (as in claim 1 (iii)).
Before the effective filing date of the claimed invention, Litterman et al. observed that 
clinically relevant dosages of standard alkylating chemotherapies, such as cyclophosphamide, significantly inhibit the proliferative abilities of lymphocytes in mice (as in claim 4 (yield of acquired immune effector cell population) and claim 35 (i)). Litterman teach this proliferative in vitro expansion and that these cells should be extracted prior to chemotherapy (as in claim 1 (ii) and claim 18 (i)) (Abstract; Pg. 6263, Col. 2, para. 1; Pg. 6266, Col. 1). Given that Litterman teaches no chemotherapy should be applied to naïve T lymphocytes (i.e. immune effector cell population), Litterman et al. makes obvious the limitations of claim 21 (i) and claim 27 (d). Note that claim 27 is not specific to any of (i)-(v) of claim 21 and does not itself require the chemotherapy or cycle of chemotherapy to be administered. Accordingly, given the broadest reasonable interpretation, the limitations of claim 27 (d) are met in view of Litterman et al. Claim 1(iii) and claim 29 are also taught by the teachings of Litterman because Litterman teaches non-use of alkylating chemotherapies such as cyclophosphamide prior to acquisition of immune cells. 
And although Reisner teaches the naïve cells express CD45RA, none of Reisner et al., Klebanoff et al. or Litterman et al. teach the naïve cells further express CCR7 and CD62L, and do not express CD45RO and CD95 (as in claim 38).
Before the effective filing date of the claimed invention, Restifo et al.- drawn to a method of producing t cells (Abstract)-  taught naive cells express CD45RA, CCR7, CD62L, CD27, CD28, CD127 (IL-7Ra) and lack expression of CD45RO and CD95 (as in claim 38
However, none of Reisner et al., Klebanoff et al., Litterman et al. and Restifo et al. teach the immune effector cell suitable for use in CAR therapy is transduced with a vector comprising a nucleic acid encoding a CAR (as in claim 52).
Before the effective filing date, Wang et al. taught obtaining a population of CD8+CD45RA−CD62L+ central memory T cells (Tcm) (as in claim 71). Wang teaches these CD8+ Tcm are responsive to anti-CD3/CD28 bead stimulation (as in claim 57 (iii)), and can be efficiently transduced with a CD19 CAR (as in claim 6, claim 55 and claim 72) (Pg. 7, para. 2) encoding lentiviral vectors (as in claim 52), and undergo sustained expansion in IL-2/IL-15 (as in claim 63) (paragraph bridging Pg. 2 and Pg. 3), of over 600-fold over 3–6 weeks (as in claim 62) (Pg. 6, para. 2). The resulting CD8+ Tcm -derived effectors (TE(CM)) are polyclonal, retain expression of CD62L and CD28, exhibit CAR redirected anti-tumor effector function, and are capable of huIL-15-dependent in vivo homeostatic engraftment after transfer to immunodeficient NSG mice (Abstract). Wang concludes by stating that based on their published work, they hypothesize that such TCM-derived cell products can, upon encountering antigen-expressing tumor cells in vivo, successfully differentiate to effectors and provide therapeutic efficacy (Pg. 10, par. 3).


With respect to the clauses of claim 59 (i), wherein “the T regulatory-depleted immune effector cells expanded for 5 days show at least a one, two, three., or four fold increase in cells doublings upon antigen stimulation as compared to the same T regulatory-depleted immune effector cells expanded in culture for 9 days under the same culture conditions” and claim 59 ii), wherein “the T regulatory-depleted immune effector cells are expanded in culture for 5 days, and the resulting T regulatory-depleted immune effector cells exhibit higher proinflammatory cytokine production as compared to the same T regulatory-depleted immune effector cells expanded in culture for 9 days under the same culture conditions”, Examiner notes that these clauses are non-limiting and do not hold any patentable weight as these are merely intended results.   A “whereby”, or in the case claim 59, a “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Thus, these claims are examined in light of the courts' decision
The teachings of Reisner et al., Klebanoff et al., Litterman et al., Restifo et al. and Wang et al., are relied up as detailed above. However, while Wang teaches a CAR, none of the aforementioned references teach the CAR therapy comprises a sequence as set forth in any of SEO ID NOs: 39-102, 107-121 and 362 (as in claim 7).
Before the effective filing date of the claimed invention, Brogdon et al. taught a humanized anti-CD19 binding domain (CAR1 scFv domain) that is 100% identical to SEQ ID NO: 107 (as in claim 7). The alignment between SEQ ID NO: 107 (Qy, query) and the humanized anti-CD19 binding domain (CAR1 scFv domain) taught by Brogdon et al. (Db, database) is provided below.

RESULT 1
BBN94020

XX
AC   BBN94020;
XX
DT   06-NOV-2014  (first entry)
XX
DE   Humanized anti-CD19 binding domain (CAR1 scFv domain), SEQ ID 1.
XX
KW   B-lymphocyte antigen CD19; acute leukemia; acute lymphoblastic leukemia;
KW   antibody therapy; b-cell acute lymphoblastic leukemia; burkitts lymphoma;
KW   cancer; chronic leukemia; chronic lymphocytic leukemia;
KW   chronic myelocytic leukemia; cytostatic; diffuse large b-cell lymphoma;
KW   dysplasia; follicle center lymphoma; hairy cell leukemia;
KW   hematological neoplasm; hematological-gen.; humanized antibody;
KW   lymphoproliferative disease; macroglobulinemia; mantle cell lymphoma;
KW   marginal zone b-cell lymphoma; multiple myeloma;
KW   myelodysplastic syndrome; neoplasm; non-hodgkin lymphoma; spina bifida;
KW   t-cell acute lymphoblastic leukemia; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
CC PN   US2014271635-A1.
XX
CC PD   18-SEP-2014.
XX
CC PF   15-MAR-2014; 2014US-00214728.
XX
PR   16-MAR-2013; 2013US-0802629P.
PR   24-JUN-2013; 2013US-0838537P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Brogdon J,  June CH,  Loew A,  Maus M,  Scholler J;
XX
DR   WPI; 2014-T38977/69.
DR   N-PSDB; BBN94080.
XX
CC PT   New nucleic acid molecule encoding a chimeric antigen receptor comprises 
CC PT   an antibody including a humanized anti-CD19 binding domain, useful for 
CC PT   treating a disease expressing CD19 such as proliferative diseases.
XX
CC PS   Claim 11; SEQ ID NO 1; 166pp; English.
XX
CC   The present invention relates to a novel nucleic acid molecule encoding a
CC   chimeric antigen receptor (CAR) which is useful for treating a disease 
CC   expressing CD19. The CAR comprises an antibody or an antibody fragment 
CC   including a humanized anti-CD19 binding domain. The invention further 
CC   relates to: (a) an isolated polypeptide molecule encoded by the nucleic 
CC   acid molecule; (b) an isolated CAR molecule comprising a humanized anti-
CC   CD19 binding domain, a transmembrane domain, and an intracellular 

CC   comprising a nucleic acid molecule encoding a CAR; (e) a cell comprising 
CC   the vector; (f) a method for making a cell by transducing a T cell; (f) a
CC   method for generating a population of RNA-engineered cells; and (g) a 
CC   method for providing an anti-tumor immunity in a mammal; and (h) a method
CC   of treating a mammal having a disease associated with expression of CD19 
CC   by administering the cell of comprising a CAR molecule. The disease 
CC   associated with CD19 expression includes proliferative disease (cancer, 
CC   malignancy, precancerous condition such as myelodyplasia, myelodyplastic 
CC   syndrome or preleukemia), hematological cancer (acute leukemias including
CC   but not limited to B-cell acute lymphoid leukemia (BALL), T-cell acute 
CC   lymphoid leukemia (TALL), acute lymphoid leukemia (ALL), chronic 
CC   leukemias including but not limited to chronic myelogenous leukemia 
CC   (CML), chronic lymphocytic leukemia (CLL), hematologic cancers or 
CC   hematologic conditions including B cell prolymphocytic leukemia, blastic 
CC   plasmacytoid dendritic cell neoplasm, Burkitt's lymphoma, diffuse large B
CC   cell lymphoma, follicular lymphoma, hairy cell leukemia, small cell-or a 
CC   large cell-follicular lymphoma, malignant lymphoproliferative conditions,
CC   MALT lymphoma, mantle cell lymphoma, marginal zone lymphoma, multiple 
CC   myeloma, non-Hodgkin's lymphoma, plasmablastic lymphoma, dysplasia and 
CC   Waldenstrom macroglobulinemia). The present sequence represents a 
CC   humanized anti-CD19 binding domain useful in the method of the invention 
CC   for treating above mentioned diseases of the invention.
XX
SQ   Sequence 242 AA;

  Query Match             100.0%;  Score 1278;  DB 21;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSLSPGERATLSCRASQDISKYLNWYQQKPGQAPRLLIYHTSRLHSGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSLSPGERATLSCRASQDISKYLNWYQQKPGQAPRLLIYHTSRLHSGIPA 60

Qy         61 RFSGSGSGTDYTLTISSLQPEDFAVYFCQQGNTLPYTFGQGTKLEIKGGGGSGGGGSGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYTLTISSLQPEDFAVYFCQQGNTLPYTFGQGTKLEIKGGGGSGGGGSGGG 120

Qy        121 GSQVQLQESGPGLVKPSETLSLTCTVSGVSLPDYGVSWIRQPPGKGLEWIGVIWGSETTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSQVQLQESGPGLVKPSETLSLTCTVSGVSLPDYGVSWIRQPPGKGLEWIGVIWGSETTY 180

Qy        181 YSSSLKSRVTISKDNSKNQVSLKLSSVTAADTAVYYCAKHYYYGGSYAMDYWGQGTLVTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSSSLKSRVTISKDNSKNQVSLKLSSVTAADTAVYYCAKHYYYGGSYAMDYWGQGTLVTV 240

Qy        241 SS 242
              ||
Db        241 SS 242

Note that in the generation of recombinant T cells comprising the CD19 CAR (as in claim 6), Brogdon teaches said cells can be cryopreserved after expansion (as in claim 64) (Abstract; Pg. 62, para. 390).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of   Reisner et al., wherein Reisner teaches a method of generating T central memory cells that are endowed with anti-tumor cell activity and are capable of homing to the lymph nodes following transplantation to a human subject with leukemia, with the teachings of Klebanoff et al., wherein Klebanoff teaches tumor-reactive CD8+ T cell populations with the phenotypic and functional attributes of T central memory cells are superior to the more differentiated T effector memory/effector T cells for adoptive immunotherapies and the teachings of Litterman et al., wherein Litterman teaches acquiring lymphocytes for the purposes of adoptive immunotherapies prior to chemotherapy, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have been sufficiently motivated to (i) acquire immune effector cells prior to chemotherapy because Litterman teaches a proliferative impairment with immune effector cells that have been exposed to a chemotherapy and (ii) to use T central memory cells for adoptive immunotherapies because both Reisner and Klebanoff teach advantages of using T central memory cells for this purpose. 
Moreover, the skilled artisan would have found it prima facie obvious to include a CAR in the central memory cells, as taught by Wang et al., because Wang teaches “such TCM-derived cell products can, upon encountering antigen-expressing tumor cells in vivo
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632